--------------------------------------------------------------------------------


Exhibit 10.4


AMENDED CONTINUITY AGREEMENT
 
     This Amended Agreement (the "Agreement") is dated as of May 22, 2006 by and
between Kerr-McGee Corporation, a Delaware corporation (the "Company"), and
Gregory F. Pilcher (the "Executive"), and amends and supersedes that certain
Continuity Agreement dated January 11, 2000.


WHEREAS, the Company's Board of Directors considers the continued services of
key executives of the Company to be in the best interests of the Company and its
stockholders; and


WHEREAS, the Company's Board of Directors desires to assure, and has determined
that it is appropriate and in the best interests of the Company and its
stockholders to reinforce and encourage the continued attention and dedication
of key executives of the Company to their duties of employment without personal
distraction or conflict of interest in circumstances which could arise from the
occurrence of a change in control of the Company; and


WHEREAS, the Company's Board of Directors has authorized the Company to enter
into amended continuity agreements with those key executives of the Company and
any of its respective subsidiaries (all of such entities, together with the
Company, are hereinafter referred to as an "Employer"), such agreements to set
forth the severance compensation which the Company agrees under certain
circumstances to pay such executives; and


WHEREAS, the Executive is a key executive of an Employer and has been designated
as an executive to be offered such a continuity compensation agreement with the
Company.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:


1. Term. This Agreement shall become effective on the date hereof (the
"Effective Date") and remain in effect until the third anniversary thereof;
provided, however, that this Agreement shall automatically renew for an
additional year on each successive anniversary of the Effective Date, unless an
Employer informs the Executive, in writing, at least 180 days prior to the
renewal date, that this Agreement shall not be renewed. The foregoing shall
constitute the "Term" of this Agreement for purposes hereof.
 
2. Change in Control. No compensation or other benefit pursuant to Section 4
hereof shall be payable under this Agreement unless and until either (i) a
Change in Control of the Company (as hereinafter defined) shall have occurred
while the Executive is employed by an Employer and the Executive's employment by
an Employer thereafter shall have terminated in accordance with Section 3 hereof
or (ii) the Executive's employment by an Employer shall have terminated in
accordance with Section 3(a)(ii) hereof prior to the occurrence of the Change in
Control. For purposes of this Agreement, a "Change in Control" shall be deemed
to have occurred when, during the Term of this Agreement:


 
 

--------------------------------------------------------------------------------

 
       (a) any person ("Person") as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and as used in Section
13(d) and 14(d) thereof, including a "group" as defined in Section 13(d) of the
Exchange Act but excluding the Company and any subsidiary and any employee
benefit plan sponsored or maintained by the Company or any subsidiary (including
any trustee of such plan acting as trustee), directly or indirectly, becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), of
securities of the Company representing 25% or more of the combined voting power
of the Company's then outstanding securities (other than indirectly as a result
of the Company's redemption of its securities); or


(b) the consummation of any merger or other business combination of the Company,
sale of 50% or more of the Company's assets, liquidation or dissolution of the
Company or combination of the foregoing transactions (the "Transactions") other
than a Transaction immediately following which the shareholders of the Company
and any trustee or fiduciary of any Company employee benefit plan immediately
prior to the Transaction own at least 60% of the voting power, directly or
indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser of or successor to the Company's assets;
(C) both the surviving corporation and the purchaser in the event of any
combination of Transactions; or (D) the parent company owning 100% of such
surviving corporation, purchaser or both the surviving corporation and the
purchaser, as the case may be; or
 
(c) within any twenty-four month period, the persons who were directors
immediately before the beginning of such period (the "Incumbent Directors")
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of a successor to the Company. For this
purpose, any director who was not a director at the beginning of such period
shall be deemed to be an Incumbent Director if such director was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors (so long
as such director was not nominated by a person who commenced or threatened to
commence an election contest or proxy solicitation by or on behalf of a Person
(other than the Board) or who has entered into an agreement to effect a Change
in Control or expressed an intention to cause such a Change in Control); or


(d) a majority of the members of the Board of Directors in office immediately
prior to a proposed transaction determine by a written resolution that such
proposed transaction, if taken, will be deemed a Change in Control and such
proposed transaction is consummated.


3. Termination of Employment; Definitions.


(a)  Termination without Cause by the Company or for Good Reason by the
Executive.


 
 

--------------------------------------------------------------------------------

 
(i) The Executive shall be entitled to the compensation provided for in Section
4 hereof, if within two years after a Change in Control, the Executive's
employment by an Employer shall be terminated (A) by an Employer for any reason
other than (I) the Executive's Disability or Retirement, (II) the Executive's
death or (III) for Cause, or (B) by the Executive with Good Reason (all terms
are as hereinafter defined), unless such termination occurs with the Executive's
prior written consent expressly waiving the rights provided hereunder.


(ii) In addition, the Executive shall be entitled to the compensation provided
for in Section 4 hereof if, (A) in the event that an agreement is signed which,
if consummated, would result in a Change of Control and, within 12 months
thereafter, the Executive is terminated without Cause by the Company or an
Employer (other than on account of Executive's Death or Disability) or
terminates employment with Good Reason prior to the Change in Control, (B) such
termination is at the request or instigation of the acquiror or merger partner
or otherwise in connection with the anticipated Change in Control, and (C)
within said 12 month period, such Change in Control actually occurs.


(b) Disability. For purposes of this Agreement, "Disability" shall mean the
Executive's absence from the full-time performance of the Executive's duties (as
such duties existed immediately prior to such absence) for 180 consecutive
business days, when the Executive is disabled as a result of incapacity due to
physical or mental illness.


(c) Retirement. For purposes of this Agreement, "Retirement" shall mean the
Executive's voluntary termination of employment pursuant to late, normal or
early retirement under a pension plan sponsored by an Employer, as defined in
such plan, but only if such retirement occurs prior to a termination by an
Employer without Cause or by the Executive for Good Reason.


(d) Cause. For purposes of this Agreement, "Cause" shall mean:


(i)  the willful and continued failure of the Executive to perform substantially
all of his or her duties with an Employer (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to such Executive by the Board of Directors
(the "Board") of the Company which specifically identifies the manner in which
the Board believes that the Executive has not substantially performed his or her
duties;


(ii)  the willful engaging by the Executive in gross misconduct which is
materially and demonstrably injurious to the Company or any Employer; or


(iii)  the conviction of, or plea of guilty or nolo contendere to, a felony.


 
 

--------------------------------------------------------------------------------

 
Termination of the Executive for Cause shall be made by delivery to the
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a three-fourths majority of the non-employee Directors of the Company
or of the ultimate parent of the entity which caused the Change in Control (if
the Company has become a subsidiary) at a meeting of such Directors called and
held for such purpose, after 30 days prior written notice to the Executive
specifying the basis for such termination and the particulars thereof and a
reasonable opportunity for the Executive to cure or otherwise resolve the
behavior in question prior to such meeting, finding that in the reasonable
judgment of such Directors, the conduct or event set forth in any of clauses (i)
through (iii) above has occurred and that such occurrence warrants the
Executive's termination.


(e) Good Reason. For purposes of this Agreement, "Good Reason" shall mean the
occurrence, within the Term of this Agreement, of any of the following without
the Executive's written consent expressly waiving the rights provided hereunder:


(i)  any material and adverse diminution in the Executive's duties or
responsibilities with the Company (or any affiliate thereof) from those in
effect immediately prior to the Change in Control; provided, however, that no
such diminution shall be deemed to exist solely because of changes in
Executive’s duties, responsibilities or titles as a consequence of the Company
ceasing to be a company with publicly-traded securities or becoming a
wholly-owned subsidiary of another company;


(ii)  any reduction in the Executive's annual base salary or any adverse change
in bonus opportunity or participation in cash bonus programs in effect
immediately prior to the Change in Control;


(iii)  any requirement that Executive be based at a location more than 35 miles
from the location at which the Executive was based immediately prior to the
Change in Control (or a substantial increase in the amount of travel Executive
is required to do because of a relocation of the executive offices); 


(iv)  any failure by the Company to obtain from any successor to the Company an
agreement reasonably satisfactory to the Executive to assume and perform this
Agreement, as contemplated by Section 10(a) hereof; 


(v) during the thirty-day period immediately following the first anniversary of
the Change in Control, the voluntary termination of employment by the Executive
for any reason or no reason at all; or
 
(vi) any amendment, reduction or termination of any benefit plan, program or
arrangement, which has the effect of causing the Executive to have benefits
which are not substantially similar, in the aggregate, to those benefits
provided to the Executive immediately prior to the Change in Control.  


Notwithstanding the foregoing, in the event Executive provides the Company with
a Notice of Termination (as defined below) referencing this Section 3(e) (with
the exception of Section 3(e)(v)), the Company shall have 30 days thereafter in
which to cure or resolve the behavior otherwise constituting Good Reason. Any
good faith determination by Executive that Good Reason exists shall be presumed
correct and shall be binding upon the Company.


 
 

--------------------------------------------------------------------------------

 
(f) Notice of Termination. Any purported termination of the Executive's
employment (other than on account of Executive's death) with an Employer, if
such termination occurs after the occurrence of a Change in Control or under
circumstances specified under Section 3(a)(ii) above, shall be communicated by a
Notice of Termination to the Executive, if such termination is by an Employer,
or to an Employer, if such termination is by the Executive. For purposes of this
Agreement, "Notice of Termination" shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provisions so indicated; provided, however, that in connection with a
termination for Good Reason under Section 3(e)(v), no details shall be necessary
other than reference to such Section. For purposes of this Agreement, no
purported termination of Executive's employment with an Employer shall be
effective without such a Notice of Termination having been given.


4. Compensation Upon Termination After a Change in Control.


Subject to Section 9 hereof, if within two years of a Change in Control, the
Executive's employment by an Employer shall be terminated in accordance with
Section 3(a) (the "Termination"), the Executive shall be entitled to the
following payments and benefits:


(a) Severance. The Company shall pay or cause to be paid to the Executive a cash
severance amount equal to (i) three (3) times the sum of (A) the Executive's
annual base salary on the date of the Change in Control (or, if higher, the
annual base salary in effect immediately prior to the giving of the Notice of
Termination) and (B) the higher of: (x) the average of the actual bonuses earned
by the Executive in respect of the three years prior to the year in which the
Change in Control occurs under an Employer's incentive award program, or (y) the
Executive's target bonus for the year of Termination, plus (ii) in lieu of
continuation of any of the Executive's perquisites as provided to the Executive
prior to the Change in Control (or, if greater, at the time of Termination), a
cash payment equal to 7 percent of the Executive's annual base salary as in
effect on the date of the Change in Control for each of the three (3) years
following the date of Termination. This cash severance amount shall be payable
in a lump sum.


(b) Additional Payments and Benefits. The Executive shall also be entitled to:


(i)  a lump sum cash payment equal to the sum of (A) the Executive's accrued but
unpaid annual base salary through the date of Termination, (B) the unpaid
portion, if any, of bonuses previously earned by the Executive pursuant to the
Company's Executive incentive award program, plus the pro rata portion of the
target bonus to be paid for the year in which the date of Termination occurs
(calculated through the date of Termination), and (C) an amount, if any, equal
to any accrued vacation pay, in full satisfaction of Executive's rights thereto.


 
 

--------------------------------------------------------------------------------

 
(ii)  a lump sum cash payment equal to the aggregate sum of (A) additional
pension contributions in an amount equal to the Company's contributions under
the Company's 401(k) plan, profit sharing or other savings pension plans (or
such other qualified and nonqualified defined contribution pension plans as then
in effect) for the three (3) year period following the date of Termination (the
"Separation Period") (based on assumed rates of Executive's contributions at the
level of participation in effect as of the last date Executive was permitted to
participate); and (B) the difference between the discounted present value (i.e.,
lump sum value) of the annuity benefit the Executive is entitled to receive
under the Company's qualified and nonqualified defined benefit retirement
programs in which the Executive is a participant calculated through the date of
Termination and the discounted present value (i.e., lump sum value) of the
annuity benefit the Executive would be entitled to receive under such retirement
programs calculated after adding an additional five years of credit to age and
service up to a maximum of age 65 as if the executive had been paid at the rate
used to calculate the payments under Section 4(a), provided that the additional
credits added with respect to each retirement program shall not exceed five
years when added to any additional credits already provided by the terms of such
programs in respect of the Termination covered hereby.


(iii)  continued medical, dental, vision, and life insurance coverage (excluding
accident, death, and disability insurance) for the Executive and the Executive's
eligible dependents or, to the extent such coverage is not commercially
available, such other arrangements reasonably acceptable to the Executive, on
the same basis as in effect prior to the Change in Control or the Executive's
Termination, whichever is deemed to provide for more substantial benefits, for a
period ending on the earlier of (A) the end of the Separation Period or (B) the
commencement of comparable coverage by the Executive with a subsequent employer;


(iv)  unless it would adversely affect the Company's ability to use pooling of
interest accounting in a Change in Control transaction in which such accounting
is intended to be used, immediate 100% vesting of all outstanding stock options,
stock appreciation rights and restricted stock granted or issued by any Employer
to the extent not previously vested on or following the Change of Control; and


(v) all other accrued or vested benefits in accordance with the terms of the
applicable plan (with an offset for any amounts paid under Section 4(b)(i)(C),
above).


All lump sum payments under this Section 4 shall be paid within 15 business days
after Executive's date of Termination. At the Company’s option, it may within
the 15-day period either (x) make the payment to the Executive subject to the
Executive’s obligation to promptly return the funds if the release required
under Section 13 is revoked by the Executive as provided in the release or (y)
deposit the funds with a third party escrow agent pursuant to customary
arrangements where the only condition to release of the escrowed funds to the
Executive is that the release has not been revoked by the Executive as provided
in the release. Discounted present value (i.e., lump sum value) for purposes of
subsection (ii) above shall be calculated using a discount factor equal to one
percentage point below the rate of interest, per annum, publicly announced by
The Chase Manhattan Bank, N.A. as its prime rate in effect at its principal
office in New York City, and using the actuarial factors set forth in the
defined benefit retirement program.


 
 

--------------------------------------------------------------------------------

 
(c) Outplacement. If so requested by the Executive, outplacement services shall
be provided by a professional outplacement provider selected by Executive;
provided, however, that such outplacement services shall be provided the
Executive at an aggregate total cost to the Company of not more than ten (10)
percent of such Executive's annual base salary.


(d) Withholding. Payments and benefits provided pursuant to this Section 4 shall
be subject to any applicable payroll and other taxes required to be withheld.  


5. Compensation Upon Termination for Death, Disability or Retirement.


If an Executive's employment is terminated by reason of Death, Disability or
Retirement prior to any other termination, Executive will receive:


(a) the sum of (i) Executive's accrued but unpaid salary through the date of
Termination, (ii) the pro rata portion of the Executive's target bonus for the
year of Executive's Death or Disability (calculated through the date of
Termination), and (iii) an amount equal to any accrued vacation pay; and


(b) other accrued or vested benefits in accordance with the terms of the
applicable plan (with an offset for any amounts paid under item (a)(iii),
above).
 
      5A. Application of Section 409A of the Code. To the extent Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"), applies to any
compensation or other benefit payable under this Agreement (including, but not
limited to, Sections 4 and 5), this Section 5A applies, and to the extent that
it conflicts with any other provision of the Agreement, it supersedes such
conflicting provisions. If Section 409A of the Code does not apply to any
compensation or other benefits payable under this Agreement, this Section 5A
shall have no effect.
 
            (a) In General. This Section 5A is intended to comply with the
provisions of Section 409A of the Code. In furtherance of this intent, to the
extent this Agreement is subject to Section 409A of the Code, it shall be
interpreted, operated, and administered in a manner consistent with these
intentions, and the parties agree to amend this Agreement further (if necessary)
in order to avoid the adverse tax consequences of Section 409A of the Code.

(b)  
Definitions. For purposes of, and as used in, this Section 5A only,

 
            Key Employee shall mean an employee who is treated as a "specified
employee" under Section 409A(a)(2)(B)(i) of the Code, i.e., a key employee (as
defined in Section 416(i) of the Code, without regard to paragraph (5) thereof,
and determined as of each December 31 in accordance with Section 409A of the
Code) of the Company.
 
            Separation from Service shall mean a "separation from service"
within the meaning of Section 409A of the Code.


 
 

--------------------------------------------------------------------------------

 
 
            (c) Timing of Benefit Payments. If the Executive is a Key Employee,
all amounts payable under the Agreement that are subject to Section 409A of the
Code shall be paid in a lump-sum on the date that is six months following the
Executive's Separation from Service (or on the date of the Executive's death, if
earlier). Otherwise, such amounts shall be payable in a lump sum on the date of
the Executive's Separation from Service (or on the date of the Executive's
death, if earlier), provided that the Company may within the 15-day period
specified in Section 4(b) either (i) make the payment to the Executive subject
to the Executive’s obligation to promptly return the funds if the release
required under Section 13 is revoked by the Executive as provided in the release
or (ii) deposit the funds with a third party escrow agent pursuant to customary
arrangements where the only condition to release of the escrowed funds to the
Executive is that the release has not been revoked by the Executive as provided
in the release. For purposes of this Section 5A, a payment that is required to
be made on a certain date may be made as soon as practicable following such
date, provided that the payment must be made during the same calendar year as
the required payment date or, if later, by the 15th day of the third calendar
month following the required payment date, or otherwise in accordance with
Section 409A of the Code.


6. Excess Parachute Payments.


(a) (i) If it is determined (as hereafter provided) that any payment or
distribution by the Company or any Employer to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a "Severance Payment"), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
"contingent on a change in ownership or control" of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the "Excise Tax"), then
the Executive shall be entitled to receive an additional payment or payments (a
"Gross-Up Payment") in an amount such that, after payment by the Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Severance Payments.


 
 

--------------------------------------------------------------------------------

 
(ii)  Subject to the provisions of Section 6(a)(i) hereof, all determinations
required to be made under this Section 6, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the nationally recognized firm of certified public accountants (the
"Accounting Firm") used by the Company prior to the Change in Control (or, if
such Accounting Firm declines to serve, the Accounting Firm shall be a
nationally recognized firm of certified public accountants selected by the
Executive). The Accounting Firm shall be directed by the Company or the
Executive to submit its preliminary determination and detailed supporting
calculations to both the Company and the Executive within 15 calendar days after
the Termination Date, if applicable, and any other such time or times as may be
requested by the Company or the Executive. If the Accounting Firm determines
that any Excise Tax is payable by the Executive, the Company shall pay the
required Gross-Up Payment to, or for the benefit of, the Executive within five
business days after receipt of such determination and calculations. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall, at the same time as it makes such determination, furnish the Executive
with an opinion that he has substantial authority not to report any Excise Tax
on his/her federal, state, local income or other tax return. Any determination
by the Accounting Firm as to the amount of the Gross-Up Payment shall be binding
upon the Company and the Executive absent a contrary determination by the
Internal Revenue Services or a court of competent jurisdiction; provided,
however, that no such determination shall eliminate or reduce the Company's
obligation to provide any Gross-Up Payment that shall be due as a result of such
contrary determination. As a result of the uncertainty in the application of
Section 4999 of the Code (or any successor provision thereto) and the
possibility of similar uncertainty regarding state or local tax law at the time
of any determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (an "Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts or fails to pursue its
remedies pursuant to Section 6 hereof and the Executive thereafter is required
to make a payment of any Excise Tax, the Executive shall direct the Accounting
Firm to determine the amount of the Underpayment that has occurred and to submit
its determination and detailed supporting calculations to both the Company and
the Executive as promptly as possible. Any such Underpayment shall be promptly
paid by the Company to, or for the benefit of, the Executive within five
business days after receipt of such determination and calculations.


(iii)  The federal, state and local income or other tax returns filed by the
Executive (or any filing made by a consolidated tax group which includes the
Company) shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of his/her federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive's federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five business days pay to the Company the amount of such
reduction.


(iv)  The Company and the Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by Section
6(a) hereof.


 
 

--------------------------------------------------------------------------------

 
(v) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Sections 6(a)(ii) and
(iv) hereof shall be borne by the Company. If such fees and expenses are
initially advanced by the Executive, the Company shall reimburse the Executive
the full amount of such fees and expenses within five business days after
receipt from the Executive of a statement therefor and reasonable evidence of
his/her payment thereof.
 
(b) In the event that the Internal Revenue Service claims that any payment or
benefit received under this Agreement constitutes an "excess parachute payment,"
within the meaning of Section 280G(b)(1) of the Code, the Executive shall notify
the Company in writing of such claim. Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30 day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall (i) give the Company any information reasonably requested by the
Company relating to such claim; (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company and
reasonably satisfactory to the Executive; (iii) cooperate with the Company in
good faith in order to effectively contest such claim; and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including, but not limited to, additional interest and penalties and related
legal, consulting or other similar fees) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for and against any Excise Tax or other tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.
 
        (c) The Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, pay the tax
claimed and direct the Executive to sue for a refund or direct the Executive to
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company pays such claim
and directs the Executive to sue for a refund, the Company shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or other
tax (including interest and penalties with respect thereto) imposed with respect
to such payment or with respect to any imputed income with respect to such
payment; and provided, further, that if the Executive is required to extend the
statute of limitations to enable the Company to contest such claim, the
Executive may limit this extension solely to such contested amount. The
Company's control of the contest shall be limited to issues with respect to
which a corporate deduction would be disallowed pursuant to Section 280G of the
Code and the Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority. In addition, no position may be taken nor any final resolution be
agreed to by the Company without the Executive's consent if such position or
resolution could reasonably be expected to adversely affect the Executive
(including any other tax position of the Executive unrelated to matters covered
hereby).


 
 

--------------------------------------------------------------------------------

 
        (d) If, after payment by the Company in connection with the contest of
the Excise Tax claim, the Executive becomes entitled to receive any refund with
respect to such claim, the Executive shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto); provided, however, if the amount of that refund
exceeds the amount paid by the Company or it is otherwise determined for any
reason that additional amounts could be paid to the Executive without incurring
any Excise Tax, any such amount will be promptly paid by the Company to
the Executive (or shall be applied to reduce any amount that Executive would
otherwise be required to pay the Company). If, after payment by the Company in
connection with an Excise Tax claim, a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest the denial of
such refund prior to the expiration of 30 days after such determination, the
Company shall have no claim against the Executive for the amount paid and such
amount shall be deemed to be in consideration for services rendered after the
date of the Termination.
 
        (e)  Notwithstanding the foregoing, if the payment described in Section
6(c) is determined by the Company to be impermissible under applicable law, then
no such payment shall be made, nor shall the Company direct the Executive to pay
the tax claimed and sue for a refund.


7. Expenses. In addition to all other amounts payable to the Executive under
this Agreement, the Company shall pay or reimburse the Executive for reasonable
legal fees (including without limitation, any and all court costs and reasonable
attorneys' fees and expenses) incurred by the Executive in connection with or as
a result of any claim, action or proceeding brought by the Company, any other
Employer or the Executive with respect to or arising out of this Agreement or
any provision hereof; provided, however, that the Company shall have no
obligation to pay any such legal fees, if (i) in the case of an action brought
by the Executive, the Company or any other Employer is successful in
establishing with the court that the Executive's action was frivolous or
otherwise without any reasonable legal or factual basis; or (ii) in connection
with any such claim, action or proceeding arising out of Section 12 of this
Agreement.
 
    8. Obligations Absolute; Non-Exclusivity of Rights; Joint and Several
Liability.


(a) The obligations of the Company to make the payments to the Executive, and to
make the arrangements, provided for herein shall be absolute and unconditional
and shall not be reduced by any circumstances, including without limitation any
set-off, counterclaim, recoupment, defense or other right which the Company or
any other Employer may have against the Executive or any third party at any
time.


 
 

--------------------------------------------------------------------------------

 
        (b) Nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company or any other Employer and for which the
Executive may qualify, nor shall anything herein limit or reduce such rights as
the Executive may have under any agreements with the Company or any other
Employer; provided, however, the terms and conditions of compensation or
benefits specifically addressed in this Agreement (e.g., the right to severance
pay for a termination of employment within two years following a Change in
Control) shall be determined solely in accordance with the terms of this
Agreement. The terms and conditions of compensation or benefits not specifically
addressed in this Agreement shall be determined in accordance with the
applicable documents governing such compensation and benefits (e.g., the amount
and timing of payments with respect to performance units upon a Change in
Control is governed by the appropriate long term incentive plan, and the amount
and timing of benefits under the Kerr-McGee Corporation Executive Deferred
Compensation Plan (EDCP) is governed by the EDCP), and the amount and timing of
benefits under the Company’s qualified and non-qualified defined benefit
retirement programs are governed by the applicable retirement plan.
 
(c) Each entity included in the definition of "Employer" and any successors or
assigns shall be joint and severally liable with the Company under this
Agreement.


9. Not an Employment Agreement; Effect On Other Rights.


(a) This Agreement is not, and nothing herein shall be deemed to create, a
contract of employment between the Executive and the Company or any other
Employer. The Company or any other Employer may terminate the employment of the
Executive by the Company at any time, subject to the terms of this Agreement
and/or any employment agreement or arrangement between the Company or any other
Employer and the Executive that may then be in effect.


(b) This Agreement supersedes all prior agreements covering change in control or
any other subject matter covered by this Agreement and Executive hereby
represents that the Executive has no other oral or written representations,
understandings or agreements with the Company, any other Employer, or any of
their officers, directors or representatives covering any such subject matter
and agrees that any and all prior written agreements relating to such subject
matter shall be terminated effective as of the date of execution of this
Agreement and shall be of no further force or effect. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any
Company plan or program of the Company or any other Employer shall be payable in
accordance with such plan or program, except as explicitly modified by this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
10. Successors; Binding Agreement, Assignment.


(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business of the Company, by agreement to expressly, absolutely and
unconditionally assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement and shall entitle the Executive to terminate the Executive's
employment with the Company or such successor for Good Reason immediately prior
to or at any time after such succession. As used in this Agreement, "Company"
shall mean (i) the Company as hereinbefore defined, and (ii) any successor to
all the stock of the Company or to all or substantially all of the Company's
business or assets which executes and delivers an agreement provided for in this
Section 10(a) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law, including any parent or subsidiary of
such a successor.


(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive's estate or designated beneficiary. Neither this Agreement nor any
right arising hereunder may be assigned or pledged by the Executive.


11. Notice. For purpose of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
certified or registered mail, return receipt requested, postage prepaid, and
addressed, in the case of the Company, to the Company at:


Kerr-McGee Corporation
123 Robert S. Kerr Avenue 
P.O. Box 25861 
Oklahoma City, Oklahoma 73125
Attention: Chief Executive Officer
(with a copy to General Counsel)


and in the case of the Executive, to the Executive at the address set forth on
the execution page at the end hereof.


Either party may designate a different address by giving notice of change of
address in the manner provided above, except that notices of change of address
shall be effective only upon receipt.


 
 

--------------------------------------------------------------------------------

 
12. Confidentiality.


          (a)  The Executive shall retain in confidence any and all confidential
information concerning the Company, each other Employer and their respective
business which is now known or hereafter becomes known to the Executive, except
as otherwise required by law and except information (i) ascertainable or
obtained from public information, (ii) received by the Executive at any time
after the Executive's employment by the Company and all other Employers shall
have terminated, from a third party not employed by or otherwise affiliated with
the Company or any other Employer or (iii) which is or becomes known to the
public by any means other than a breach of this Section 12. Upon the Termination
of employment, the Executive will not take or keep any proprietary or
confidential information or documentation belonging to the Company.


(b) The Executive acknowledges and agrees that the Company's and Employer’s
remedies at law for a breach or threatened breach of any of the provisions of
this Section 12 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, or any other Employer, without posting any
bond, shall be entitled to cease making any payments or providing any benefit
otherwise required by this Agreement during the pendency of any dispute
involving such Section and to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Upon the resolution of
such dispute, any payments or benefits required by this Agreement which were
suspended during the pendency of the dispute shall be paid or provided to the
Executive if it is determined that no breach of this Section 12 occurred.


This paragraph 12 shall survive this Agreement.


13.  Release. The Executive shall enter into a release, in the form attached
hereto as Exhibit A, or such other form as the Company and the Executive shall
agree, as a condition to providing any payments or benefits under this
Agreement.


14. Miscellaneous. No provision of this Agreement may be amended, altered,
modified, waived or discharged unless such amendment, alteration, modification,
waiver or discharge is agreed to in writing signed by the Executive and such
officer of the Company as shall be specifically designated by the Committee or
by the Board of Directors of the Company. No waiver by either party, at any
time, of any breach by the other party of, or of compliance by the other party
with, any condition or provision of this Agreement to be performed or complied
with by such other party shall be deemed a waiver of any similar or dissimilar
provision or condition of this Agreement or any other breach of or failure to
comply with the same condition or provision at the same time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.


15. Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby. To the extent permitted by applicable law, each party hereto
waives any provision of law which renders any provision of this Agreement
invalid, illegal or unenforceable in any respect.


 
 

--------------------------------------------------------------------------------

 
16. Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed exclusively by the laws of the
State of Delaware without giving effect to its conflict of laws rules. For
purposes of jurisdiction and venue, the Company and each Employer hereby
consents to jurisdiction and venue in any suit, action or proceeding with
respect to this Agreement in any court of competent jurisdiction in the state in
which Executive resides at the commencement of such suit, action or proceeding
and waives any objection, challenge or dispute as to such jurisdiction or venue
being proper.
 
17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
KERR-MCGEE CORPORATION
 
 
 
By: /s/ Luke R. Corbett
 Luke R. Corbett
 Chairman and Chief Executive Officer
 
 
 
 
/s/ Gregory F. Pilcher
Gregory F. Pilcher
[address]
 




 
 

--------------------------------------------------------------------------------

 





Exhibit A
RELEASE
 
[__________] (“Executive”), for and in consideration of the payments and
benefits that Executive shall receive under this Agreement, hereby executes the
following General Release (“Release”) and agrees as follows:
 
1. Effective on the date all payments have been made by the Company to the
Executive under the Continuity Agreement, dated [Insert Date], between the
Company and the Executive (the “Continuity Agreement”), Executive, on behalf of
Executive, Executive’s agents, assignees, attorneys, successors, assigns, heirs
and executors, agrees to, and Executive does hereby fully and completely
forever, release the Company and its affiliates, predecessors and successors and
all of their respective past and/or present officers, directors, partners,
members, managing members, managers, Executives, agents, representatives,
administrators, attorneys, insurers and fiduciaries in their individual and/or
representative capacities (hereinafter collectively referred to as the
“Releasees”), from any and all causes of action, suits, agreements, promises,
damages, disputes, controversies, contentions, differences, judgments, claims,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever (each a “claim”), which Executive or Executive’s heirs,
executors, administrators, successors and assigns ever had, now have or may have
against the Releasees or any of them, in law, admiralty or equity, whether known
or unknown to Executive, for, upon, or by reason of, any matter, action,
omission, course or thing whatsoever occurring up to the date this Release is
signed by Executive, including, without limitation, in connection with or in
relationship to Executive’s employment or other service relationship with the
Company or its affiliates, the termination of any such employment or service
relationship and any applicable employment, compensatory or equity arrangement
with the Company or its respective affiliates (such released claims, subject to
the provisos in the next clause, are collectively referred to herein as the
“Released Claims”); provided that such released claims shall not include (i) any
claims to enforce Executive’s rights under, or with respect to, the Continuity
Agreement, including with respect to accrued or vested benefits referenced in
clauses 4(b)(v), 5(b), and/or 9(b) of the Continuity Agreement, (ii) any claims
to enforce Executive’s rights to any indemnification or contribution under the
Company’s charter or by-laws, by contract or by law, including without
limitation any rights to advancement of funds, or to any insurance whether or
not obtained by the Company or (iii) any claims used as defenses to, or rights
of set off relating to, any actions against the Executive, Executive’s agents,
assignees, attorneys, successors, assigns, heirs and executors.
 
2. Notwithstanding the generality of clause (1) above, the Released Claims
include, without limitation, (a) any and all claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Civil
Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Executive Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, and any and all
other federal, state or local laws, statutes, rules and regulations pertaining
to employment or otherwise, and (b) any claims for wrongful discharge, breach of
contract, fraud, misrepresentation or any compensation claims, or any other
claims under any statute, rule, regulation or under the common law, including
compensatory damages, punitive damages, attorney’s fees, costs, expenses and all
claims for any other type of damage or relief.
 
 
 

--------------------------------------------------------------------------------

 
3. This means that, by signing this Release, the Executive shall have waived any
right to which the Executive may have had to bring a lawsuit or make any claim
against the releasees based on any acts or omissions of the releasees up to the
date of the signing of this Release.
 
4. Executive represents that he has read carefully and fully understands the
terms of this Release, and that Executive has been advised to consult with an
attorney and have had the opportunity to consult with an attorney prior to
signing this Release. Executive acknowledges that he is executing this Release
voluntarily and knowingly and that he has not relied on any representations,
promises or agreements of any kind made to Executive in connection with
Executive’s decision to accept the terms of this Release, other than those set
forth in this Release. Executive acknowledges that Executive has been given at
least twenty-one (21) days to consider whether Executive wants to sign this
Release and that the Age Discrimination in Employment Act gives Executive the
right to revoke this Release within seven (7) days after it is signed, and
Executive understands that (1) if the Company makes any payments to Executive
pursuant to the Continuity Agreement prior to the expiration of such seven (7)
day revocation period (the “Revocation Period”), Executive shall promptly return
the funds to the Company if Executive revokes this Release prior to such
expiration or (2) if the Company deposits the funds necessary to make such
payment to Executive into escrow as described in the Continuity Agreement, such
funds will be released to Executive upon the expiration of the Revocation Period
without Executive having revoked this Release. To the extent Executive has
executed this Release within less than twenty-one (21) days after its delivery
to Executive, Executive hereby acknowledges that his decision to execute this
Release prior to the expiration of such twenty-one (21) day period was entirely
voluntary.
 


 
KERR-MCGEE CORPORATION






_______________________                      ______________________________
Executive                              Title:
   Name: